Vanderburgh, J.1
The gravamen of this action, as held upon the former appeal, (31 Minn. 48,) is not that the title to the land contracted to be sold by the defendant, as agent, was invalid, but that defendant, *108wrongfully assuming to be the authorized agent of the real owner, induced the plaintiff to enter into the contract of purchase in question. In such cases the injured party has a remedy in the nature of an action on the case against the agent. 2 Kent, Comm. *630; Story on Agency, § 264. The pleadings are, we think, sufficient to support the action on this ground. The contract, which is annexed to the •complaint, shows that defendant assumed to act as the duly-authorized agent of the owner in making the sale, which is also alleged in the complaint and admitted in the answer; and the complaint also sufficiently shows that plaintiffs were thereby misled to their damage. It is not material that the contract fails to disclose the name of the owner. It is clear enough that defendant assumed to sell as agent, and not as owner. The plaintiffs took nothing by such unauthorized 'contract; and, having been ejected from the premises at the suit of the owner, with the loss of improvements made in good faith, the trial court properly held that they were entitled to recover, in addition to the damages for the loss of their bargain, the amount expended in making such improvements. The contract itself provides that the plaintiffs should build a house upon the lot within three months; and their loss in consequence of such expenditure is the natural and legitimate result of the unauthorized acts of the defendant.
Order affirmed.

 Dickinson, J., because of illness, took no part in this decision.